We have carefully examined the motion for rehearing, and also the arguments filed therewith, and find no reason to change the opinion heretofore rendered by us.
At the request of appellee's counsel (though we deem it unnecessary) we find, that while the road was in the hands of said receivers they placed betterments thereon of value exceeding the amount of the recovery in this case. The presumption is that this was done out of current receipts; it could not have come from the corpus of the property. The betterments being shown, the burden of proof was on defendant to show that it was not from the current receipts. Railway v. Barnhart, 24 S.W. Rep., 331.
The motion for rehearing is overruled.
Motion overruled.